Citation Nr: 1220868	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  04-11 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for Achilles tendonitis and myositis of the right calf.  

2.  Entitlement to a rating in excess of 10 percent for Achilles tendonitis and myositis of the left calf.  

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and depression.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse.  


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April to September 1980.  

This matter is on appeal from decisions in November 2002 and August 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in July 2007.  A transcript of the hearing is of record.

This case was remanded by the Board in November 2007 and again in February 2010 for further development and is now ready for disposition.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The Veteran's bilateral Achilles tendon and calf disorder was characterized by pain in her feet and lower legs, including pain upon palpation; ankylosis of the ankle in plantar flexion less than 30 degrees or limitation of motion in the ankle that is "marked" in nature has not been shown.

2.  The Veteran's acquired psychiatric disorder was manifest during service, and is related to active duty service. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for Achilles tendonitis and myositis of the right calf have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5270, 5271(2011).

2.  The criteria for a rating in excess of 10 percent for Achilles tendonitis and myositis of the left calf have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, DC 5270, 5271(2011).

3.  An acquired psychiatric disorder, diagnosed as PTSD and depression is attributable to active duty service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in July 2003, prior to the initial RO decision that is the subject of this appeal.  The letter informed her of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.   

With respect to the Dingess requirements, this notice was not provided prior to the initial unfavorable decision on the claim by the RO. However, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In this case, after the Dingess notice letter was sent to the Veteran in January 2008, the claims were readjudicated, and a supplemental statement of the case (SSOC) was issued in May 2009.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The RO also acquired all treatment records that were submitted in conjunction with a claim for benefits with the Social Security Administration (SSA).  Further, the Veteran submitted her own private treatment records.  Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Next, in July 2007, the Veteran was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the July 2007 hearing, the undersigned Veterans Law Judge identified the issues on appeal.  See Hearing Transcript (T.) at p. 2.  Also, information was solicited regarding the nature and severity of her bilateral Achilles tendon symptomatology (T. at 21-28).  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim for service connection.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Next, VA examinations with respect to the issues on appeal were obtained in October 2002, November 2003, October 2006 and March 2008.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, as they is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record, the statements of the Veteran, and a treatment history relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Recognition is also given to the fact that the most recent of these VA examinations is now approximately four years old.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since these VA examinations, and she has not contended otherwise.

With regard to the Veteran's service connection claim, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Finally, it is noted that this appeal was remanded by the Board in November 2007 and again in February 2010 for further development.  In the November 2007 Remand, the Board instructed the RO to request from the Veteran all records related to her claimed sexual assault and acquire such records, if available.  The RO was also instructed to acquire all VA treatment records, and to provide the Veteran with new VA examination regarding the claims on appeal.  In the February 2010 examination, the RO was instructed to obtain all treatment records that the Veteran submitted with her claim before the SSA.  

The Board is now satisfied there was substantial compliance with these Remands. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As an initial matter, as noted above, the Board is granting service connection for an acquired psychiatric disorder.  Therefore, the Board's instructions specific to that claim are no longer applicable.  As for the increased rating claims, the RO obtained the Veteran's VA treatment records and SSA records.  Moreover, the Veteran underwent a VA examination in March 2008 that the Board finds adequate for adjudication purposes.  Accordingly, the Board finds that the November 2007 and February 2010 Remand directives were substantially complied with.  Thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).

The Court of Appeals for Veterans Claims (Court) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the CAVC in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2011).

Finally, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran had already been service-connected for bilateral Achilles tendonitis and myositis in the calf since 1983 with a noncompensable rating.  In July 2002, she submitted a claim seeking an increase to this rating.  In a November 2002 decision, the RO increased her disability rating to 10 percent for each leg under 38 C.F.R. § 4.71a, DCs 5021 and 5284.  However, as this increase was less than the maximum available rating, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).  

The Board first considers whether an increased rating is warranted based on myositis of the calf.  Under 38 C.F.R. § 4.71a, diseases such as myositis (DC 5021) will be rated based on limitation of the affected part as it would be for degenerative arthritis.  

Degenerative arthritis is rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a (2010).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2011).

As the calf muscles affect motion in the ankle, DCs 5270 and 5271 (addressing limitation of motion in the ankle) are most appropriate.  In order to warrant a rating in excess of 10 percent in either ankle, the evidence must show:

* Ankylosis of the ankle in plantar flexion less than 30 degrees (20 percent under DC 5270); or
* Limitation of motion in the ankle that is "marked" in nature (20 percent under DC 5271). 

For reference purposes, the normal ranges of motion in the ankle include 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71, Plate II (2011).  Nonspecific words such as "marked" are not defined in Diagnostic Code 5271.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just." See 38 C.F.R. § 4.6.

Based on the evidence of record, an increased rating is not warranted based on limitation of motion.  Specifically, at an October 2002 VA podiatry examination, range of motion in the ankles was normal, although the Veteran complained of pain upon motion.  Additionally, although examination of the calves and ankles indicated tenderness upon palpation of the Achilles tendons, range of motion findings remained normal.  The calf muscles were not abnormal in color and temperature, and the Achilles tendons were "smooth and continuous.".  The diagnosis at that time was chronic tendonitis of the Achilles tendons. 

At VA examination in November 2003, the Veteran presented with chronic pain that was through her entire body.  She was transported in a wheelchair, although she stated that she did not use one while at home.  Upon examination, she complained of tenderness in her feet and at the Achilles tendon, although she was tender over her entire body.  No pertinent range of motion findings were noted.

At a VA examination in October 2006, the Veteran again complained of pain in her feet and lower legs.  While she exhibited pain at her Achilles tendon, the etiology of her pain was unclear to the examiner.  In fact, the examiner believed that the Veteran's psychiatric symptomatology played a part in the pain she was experiencing.  The examiner also commented that it was unlikely that ill fitting boots in the distant past would contribute to her current disability.  Again, pertinent range of motion findings were not recorded.

Finally, at a VA examination in March 2008, the Veteran again complained of a history of bilateral foot pain from wearing ill-fitting boots while on active duty.  Upon examination, she complained of pain in both lower extremities that extended from the toes to just below her knee.  She exhibited pain with weight bearing.  However, and most notably, the range of motion in both ankles was normal in both plantar flexion and dorsiflexion with no active painful motion throughout the range of motion.  

Thus, while the Veteran has exhibited symptoms of pain upon weight bearing, the evidence does not reflect "marked" limitation of plantar flexion.  Moreover, given that the range of motion in her ankles has been observed to be normal, ankylosis has also not been observed on any occasion.  Therefore, an increased rating is not warranted on the basis of myositis in either calf.   

In considering whether an increased rating is warranted under DC 5021, the Board has also considered a functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's bilateral myositis in her calves is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are contemplated by the 10 percent rating already assigned.  

In this case, as was noted by the examiner in March 2008, although the Veteran has complained of a generalized pain in her lower legs when bearing weight, the examiner did not observe any functional loss associated with pain, weakened movement, excess fatigueability, deformity or atrophy from disuse.  Moreover, the Court has clarified that the mere presence of pain does not, by itself, constitute functional loss.  Rather, the pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011).  Put another way, while the Veteran has complained of pain, these complaints are adequately contemplated in the currently assigned 10 percent disability evaluations.

Next, the Board has also determined that a considered whether the Veteran may be entitled to a rating in excess of 10 percent in either lower extremity may be warranted under any other diagnostic code.  In this case, the assignment of a higher rating is not warranted under diagnostic code is DC 5284, which addresses non-specific foot injuries.  In order to warrant a rating in excess of 10 percent in either foot under this diagnostic code, the evidence must show an injury that is "moderately severe" in nature (20 percent).  Nonspecific words such as "moderate" or "moderately severe" are not defined in DC 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just." See 38 C.F.R. § 4.6.

As an initial matter, it should be noted that while the Veteran has been service connected for a bilateral ankle disability, she has not been service connected for a disorder to the foot itself.  As such, while she was observed in April 2003 to have symptoms suggestive of nerve damage in her feet, it does not appear that such symptoms are related to her service-connected disability.  Moreover, she is not service-connected for neuropathy in the lower extremities.  The Veteran's non-service connected foot problems are separate and distinct from her service-connected ankle disabilities.  

In any event, an increased rating is not warranted on this basis, as an injury that is moderately severe has not been shown.  Specifically, while the Veteran has been experiencing pain in her feet, a VA examiner in October 2006 noted that part of her symptoms may be attributable to her psychiatric disorder.  Although the Veteran did have a mild pes cavus configuration in her feet, the examiner also noted that it was unusual for her symptoms to be associated with her pes cavus configuration.  Moreover, X-rays of the feet taken in July 2002 were normal.  Therefore, a foot injury that is "moderately severe" in nature has not been shown.  

Additionally, there is no medical evidence of record that demonstrates symptomatology associated with any ankylosis of the ankle (Diagnostic Codes 5270, 5272), malunion of the os calcis or astragalus (Diagnostic Code 5273), or astragalectomy (Diagnostic Code 5274).  Thus, a higher rating for the Veteran's disabilities under those codes is not appropriate.

The Board is also cognizant of the Veteran's complaints associated with her calf.  However, the assignment of a higher or separate rating in this regard is not warranted.  Compensable limitation of motion is not present under the provisions of Diagnostic Code 5260 and 5261.  38 C.F.R. § 4.71a.  More importantly, evidence of muscle impairment is not present.  See 38 C.F.R. § 4.56.  In 2002, the calf muscles were not abnormal in color or temperature or size or consistency.  No atrophy or hardening of the calf was present.  Additionally, no atrophy was present in 2003.  On VA examination in 2008, the Veteran's calf muscles were not tender. 

With regard to this claim, the Board has also considered the Veteran's statements that her disability is worse than the 10 percent ratings she currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of an Achilles tendon disability according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's Achilles tendon disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.

If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture is not adequately contemplated by the applicable schedular rating criteria discussed above.  The currently assigned separate 10 percent ratings contemplates the Veteran's complaints of pain and objective findings of tenderness without limitation of motion, nerve impairment, muscle atrophy, or ankylosis.  The Veteran's symptoms were applied to the applicable rating criteria, general counsel opinions, and case law.  

Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's Achilles tendon disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeals are denied.

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, the Veteran has submitted a claim seeking in entitlement to service connection for an acquired psychiatric disorder, which she has characterized as PTSD due to a personal assault that occurred while on active duty.  She specifically described the following incidents:

* Being thrown into an automobile and being sexually assaulted by two men, although she could not identify the individuals. 
* Being drugged and raped by a drill instructor following the completion of basic training.
* Other nonspecific incidents of sexual harassment throughout basic training.  

In a December 2008 VA examination, she also mentioned, for the first time, "[d]uties in graves registration," although she did not elaborate on the nature of these duties.  

In addition to the above, service connection for PTSD is established when there is evidence of a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2009).

As set forth under DSM-IV, a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

Where the alleged stressor is a personal assault, however, such an event may be corroborated based on evidence from sources other than the Veteran's service records, such as records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4).

Here, the Veteran's psychiatric picture is exceptionally complex.  As was note above, she has been diagnosed with PTSD on a number of occasions.  Of particular note, VA examiners in November 2003 as well as in April and December 2008 all diagnosed her with PTSD that was likely attributable to the sexual trauma she experienced while on active duty.  However, despite a number of attempts by the RO to acquire evidence that corroborates her assertions, there is no evidence in the claims file that corroborates either directly (such as medical or police reports) or circumstantially (such as change in performance or disciplinary actions) that these events actually occurred.  

However, while the Veteran has been repeatedly diagnosed with PTSD, she has also been diagnosed with major depressive disorder that is concurrent with her PTSD symptomatology.  As the Board has implied in its previous decisions, when a claimant describes only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Rather, VA should consider the Veteran's claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record. Id.  Thus, while much of the evidentiary development has been related to her PTSD (such as corroboration of stressors), it is appropriate to consider her symptoms of depression as part of her claim.  It is on the basis of her symptoms of depression that service connection should be granted.  

Specifically, on a number of occasions, the Veteran has mentioned to psychiatric examiners that she was treated for symptoms of depression prior to her active duty service.  For example, at her November 2003 VA examination, she stated that she had a history of one suicide attempt while in the 1970s.  At an April 2008 VA examination, she stated that she was treated for depression during that time frame as well.  A VA examination in September 2008 noted a history of traumatic events prior to entering the military, such as an abusive relationship with her husband, as well as sexual abuse by her brother at age 5.  

At her hearing before the Board in July 2007, she described that she was very fearful while serving on active duty due to the incidents that occurred, and felt depressed upon leaving, although she did not seek any treatment because she was "too ashamed." (T. at 14).   

As the Veteran testified, the service treatment records reflect no complaints of, treatment for, or a diagnosis related to depression or any other psychiatric disorder while in service.  Rather, her first post-service identification of a psychiatric disorder was not until May 1983, when she was described as "chronically distressed," although she complained of insomnia in January 1983 and was observed to be "anxious" in March 1982.  

Although there were no records of psychiatric treatment in service, the Board nevertheless finds the Veteran's statements of depression and fear while on active duty to be credible.  In this regard, significant probative value is placed on a statement by a long-time friend of the Veteran, who stated in February 2004 that the Veteran "wasn't the same person" after returning from recruit training.  This friend specifically described the Veteran as being "very depressed," and did not want to leave the house.  These statements, made in conjunction with her perceived post-service symptomatology as early as March 1982, are strong evidence of symptomatology while in service.  

While the absence of service treatment records reflecting psychiatric symptoms during service weighs against her claim, the Board is aware of the nature of the basic training environment wherein some level of stress is to be expected.  The Board is also aware of the Veteran's personnel records, which include a September 1980 letter of recommendation from a chaplain that depicts her in a very positive light.  Nonetheless, given the positive and negative evidence presented in this case, the Board finds that any doubt will be weighed in the Veteran's favor. 

Next, in considering whether the Veteran's current psychiatric symptoms are related to active duty, the Board notes that she underwent a number of VA examinations during the course of the appeal.  At a VA examination she underwent in June 2009, she described her psychiatric history, as well as her current symptomatology, such as panic attacks and an anxious mood.  

After the psychiatric examination was completed, the VA examiner diagnosed chronic PTSD and major depressive disorder.  While the examiner believed that much of her psychiatric trauma occurred prior to active duty, she also opined that "her [s]ervice experience has aggravated this condition."  Importantly, while one VA examiner in September 2008 diagnosed somatization disorder rather than either PTSD or depression, none of the VA examiner's observations contradict the June 2009 VA examiner's opinion. 

In conclusion, it is clear that the evidence in this claim is not always consistent.  However, when affording the Veteran the benefit of every reasonable doubt, the Board concludes that the evidence weighs in favor of her claim.  At the very least, the evidence is in equipoise.  Thus, in view of this evidence, the Board determines that the requirements for establishing entitlement to service connection for an acquired psychiatric disorder have been satisfied.  Therefore, service connection for an acquired psychiatric disorder is granted.


ORDER

A rating in excess of 10 percent for Achilles tendonitis and myositis of the right calf is denied.  

A rating in excess of 10 percent for Achilles tendonitis and myositis of the left calf is denied.  

Service connection for an acquired psychiatric disorder, claimed as PTSD and depression, is granted.


REMAND

The Board notes that the Veteran submitted a claim seeking entitlement to TDIU in April 2006.  Although she was provided with VCAA notice addressing this claim in July 2006, it has not yet been adjudicated.  However, the Court has held that, if a veteran asserts entitlement to a total rating for compensation based upon individual unemployability during the appeal of the claim for an increased rating, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

As such, the Veteran did not need to submit a separate claim for TDIU in April 2006, as it was properly part of her increased rating claim on appeal.  While the RO addressed the Veteran's increased rating claim in a March 2004 statement of the case, the issue of entitlement to TDIU was not addressed at that time.  Therefore, this issue must be addressed by the RO prior to consideration by the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Acquire the Veteran's treatment records from the VA Medical Center in Fort Myers, Florida, or from any other VA Medical Center where she has received treatment.  

If the Veteran has undergone any recent private treatment for her bilateral Achilles tendon disorder or for her acquired psychiatric disorder, the RO should also attempt to acquire these records after obtaining the Veteran's permission to do so.  A record of any negative development should be included in the claims file.

2.  Schedule the Veteran for any appropriate VA examination to determine the effects of her service-connected disabilities on her ability to maintain employment consistent with her education and occupational experience.

The claims file and a complete copy of this Remand must be made available to the VA examiner for review in conjunction with the employment examination.  All necessary special studies or tests are to be accomplished. The VA examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.

Based on a review of the case and the claims file, the VA examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude her from securing and following substantially gainful employment consistent with her education and occupational experience.

This opinion must also include an explanation of the bases for the opinion.  If the requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

3.  Thereafter, readjudicate the issue of entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished an appropriate SSOC and provided opportunity to respond. 

If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished an appropriate SSOC and provided opportunity to respond. Then, return the case to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


